office_of_chief_counsel internal_revenue_service memorandum number release date cc ita ----------- postn-110181-08 uilc date date to --------------------- attorney cc sb_se ----------- from william a jackson branch chief cc ita subject specified liability losses product liability--interest payments this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer tya tyb yearc yeard ty a-10 ty b-10 issues ------------------------------------------------- ----- ----- ---------- ---------- ------------ ------------ whether prejudgment and post-judgment interest that taxpayer pays on product_liability losses is deductible solely under sec_163 or whether taxpayer may postn-110181-08 instead deduct these amounts under sec_162 and remain within the limiting language of sec_172 f a whether prejudgment and or post-judgment interest on product_liability claims qualifies as product_liability damages within the meaning of sec_172 f and would be eligible for the 10-year carryback provided for in sec_172 b c conclusion sec_1 prejudgment_interest is not deductible under sec_163 since it is not interest on indebtedness however prejudgment_interest stemming from product_liability is an ordinary and necessary business_expense deductible under sec_162 and post-judgment interest relating to product_liability is deductible under either sec_162 or sec_163 prejudgment and or post-judgment interest on product_liability claims does not qualify as product_liability damages within the meaning of sec_172 f and thus is not eligible for the 10-year carryback provided in sec_172 b c facts in tya and tyb taxpayer paid various judgments in several product_liability suits on a product it manufactured and supplied from yearc to yeard those judgments included both prejudgment and post-judgment interest taxpayer deducted the prejudgment and post-judgment interest on its tya and tyb returns and carried back those amounts years as purported specified liability losses under sec_172 to its taxable years ty a-10 and ty b-10 respectively law and analysis issue sec_163 sec_163 generally provides for a deduction on all interest_paid or accrued within the taxable_year on indebtedness the supreme court interpreted interest on indebtedness in a predecessor statute to sec_163 as compensation_for the use or forbearance of money and added that this definition makes irrelevant authority where interest in a different context had been used to describe damages or compensation_for the detention or use of money 308_us_488 more recently the tax_court has defined indebtedness for purposes of sec_163 as an existing unconditional and legally enforceable obligation for the payment of money 56_tc_951 see also kaempfer v commissioner tcmemo_1992_19 postn-110181-08 prejudgment and post-judgment interest are generally provided pursuant to state law the supreme court has described prejudgment_interest as compensating a plaintiff for the loss of use of money due as damages from the time the claim accrues until judgment is entered 479_us_305 n post-judgment interest is charged to compensate for delays in collecting a judgment after it is entered see eg 75_tc_21 aff’d 689_f2d_87 6th cir regarding kentucky statute providing that a judgment shall bear legal_interest from the date it is rendered the issue of whether a payer may deduct prejudgment and post-judgment interest as interest on indebtedness was addressed by the board_of_tax_appeals in 3_bta_378 acq 1926_1_cb_1 in bettendorf the taxpayer a trustee was sued by the trust’s beneficiary for breach of fiduciary duty a state court entered a judgment for the plaintiff and ordered the trustee to pay prejudgment and post-judgment interest the trustee contended that even though referred to as damages in the judgment the interest_paid represented interest on indebtedness deductible under the predecessor provision of sec_163 the service argued that these amounts constituted a portion of the damages awarded and was not interest on indebtedness the board held that the interest relating to the period prior to the entry of judgment was not deductible as interest on indebtedness it reasoned that the parties were not in a debtor-creditor relationship prior to the entry of the judgment rather they were in a relationship of trustee and beneficiary the board did allow deduction for interest_paid on the judgment rendered because the trustee had become indebted to the plaintiff after entry of the judgment the board observed that a judgment is an obligation for the payment of money and is evidence_of_indebtedness of the highest degree known to the law although the board acknowledged that interest on a judgment is not interest in the strict sense---it is in the nature of liquidated_damages for delay in payment---it nevertheless held that it constitutes interest on indebtedness bettendorf b t a pincite more recently the tax_court has applied similar reasoning to amounts labeled as interest or damages in settlement agreements or to court-awarded damages in sharp v commissioner the tax_court held that supersedeas damages awarded by a state court are not deductible as interest under sec_163 since the damages were not designed to compensate judgment creditors for collection delays sharp t c pincite citing bettendorf the court noted in dicta that interest on a judgment would be deductible under sec_163 since a judgment constitutes indebtedness of the highest degree known to law id pincite n in 60_tc_872 aff’d 514_f2d_1209 8th cir the tax_court held that amounts labeled as interest in a securities fraud settlement agreement were not interest on indebtedness deductible under sec_163 the taxpayer who organized a corporation and sold subscription rights to the shares was sued by the public shareholders for violations of securities laws as part of a settlement postn-110181-08 of the suit the taxpayer agreed to refund the entire purchase_price paid for certain shares and pay five per cent interest from the date the shares were purchased to the date the purchase was rescinded the tax_court denied the taxpayer an interest_deduction because there was no indebtedness the amounts labeled as interest were held to be a part of the purchase_price the taxpayer paid to acquire the shares rather than an existing unconditional and legally enforceable obligation for the payment of money the tax_court held however that amounts designated as interest in a settlement agreement between the taxpayer who had defrauded the bank by which he was employed and a bonding company which indemnified the bank for its losses were deductible under sec_163 as interest on indebtedness the tax_court found that a portion of the taxpayer’s payments constituted compensation to the bonding company for_the_use_of its money 35_tc_279 the ninth circuit affirmed two tax_court opinions on a consolidated appeal holding that blight of summons damages paid to compensate owners of condemned property for the delay between the taking of their property and the receipt of a condemnation_award did not constitute interest deductible under sec_163 992_f2d_226 aff’g midkiff v commissioner 96_tc_724 and noguchi v united_states tcmemo_1991_227 a state land reform law gave the taxpayers an option to purchase the land that they leased the taxpayers who exercised this option were responsible for paying the lessors as condemnees the fair_market_value of the land at the date of condemnation and blight of summons damages the taxpayers argued that an indebtedness arose from the date the lots were designated for acquisition both cases held there was no indebtedness that would allow the taxpayers to deduct the blight of summons damages as interest under sec_163 the taxpayers were not unconditionally obligated to pay compensation to the condemnees until they affirmatively executed a reply to the sales offer and escrow closed on the purchases the taxpayers had an opportunity to choose not to purchase the leased interest in their lots up to the date of closing citing bettendorf the tax_court noted that prior to the date of closing the taxpayers were not indebted to the condemnees midkiff t c pincite based on the authorities discussed above a judgment constitutes a legally enforceable obligation that satisfies the indebtedness requirement of sec_163 interest that accrues after a judgment has been entered would therefore be deductible under this section provided no specific exception to that deductibility applies taxpayer is entitled to deduct post-judgment interest under sec_163 as it does not appear that any of the exceptions to the deduction of interest thereunder or the related regulations apply conversely however prejudgment_interest is not paid with respect to an existing legally enforceable obligation for the payment of a principal sum therefore it is not interest on indebtedness for purposes of sec_163 taxpayer would thus not be entitled to deduct prejudgment_interest under sec_163 however we must also consider whether sec_162 is available sec_162 postn-110181-08 sec_162 does not expressly provide for any interest_deduction sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_1_162-1 of the regulations provides that business_expenses deductible from gross_income include the ordinary and necessary expenditures directly connected with or pertaining to the taxpayer’s trade_or_business except items which are used as the basis for a deduction or credit under provisions of the law other than sec_162 judgments and settlement payments have been held to be currently deductible as long as the acts that gave rise to the litigation originated in a taxpayer’s trade_or_business and otherwise satisfy the requirements of sec_162 see chief industries inc subsidiaries v commissioner tcmemo_2004_45 settlement payments held to be deductible under sec_162 since they were paid during subject years in connection with taxpayer’s trade_or_business were ordinary and necessary and were not capital in nature vanderbilt v commissioner tcmemo_1957_235 amount taxpayer paid on a libel judgment is deductible as an ordinary and necessary business_expense in 117_tc_39 aff’d 355_f3d_997 7th cir a taxpayer paid a judgment as well as prejudgment and post- judgment interest stemming from a patent infringement lawsuit commenced against a corporation before it was acquired by the taxpayer the taxpayer had assumed the defense of the lawsuit after it acquired the corporation the payments were not deductible under sec_162 but were capital expenses which became part of the cost of the acquired corporation’s assets neither the tax_court nor the seventh circuit mentioned sec_163 in reference to the deductibility of the prejudgment or post- judgment interest interest payments arising from amounts payable under a settlement agreement have also been held to be deductible under sec_162 if these originate in and are proximately related to a taxpayer’s trade_or_business see keane v commissioner tcmemo_1998_116 holmes v commissioner tcmemo_1993_387 in keane the taxpayer sought to deduct interest under either sec_162 or sec_163 on settlement payments arising from his breach of a contract with the department of health and human services to serve as an employee in exchange for the agency’s payment of his medical school tuition the tax_court denied a sec_162 deduction since the taxpayer failed to prove that the interest portion of settlement payments was paid_or_incurred in a trade_or_business it also held that the taxpayer could not deduct the interest payments under sec_163 because they constituted nondeductible personal_interest interest payments on loans have also been held to be deductible as ordinary and necessary business_expenses under sec_162 adelson v united_states u s tax cas cch p9282 interest on loans proximately related to taxpayer’s business held deductible under sec_162 postn-110181-08 the precedent involving the deductibility of interest payments described above does not specifically address whether interest is deductible as an ordinary and necessary business_expense under sec_162 notwithstanding that sec_163 specifically allows for interest deductions the tax_court has however discussed this issue in the context of whether a taxpayer is a personal_holding_company western states investment corp v commissioner tcmemo_1963_245 38_tc_462 aff’d 324_f2d_957 5th cir acq in result only 1966_2_cb_3 in both cases the tax_court held that interest is deductible under sec_162 for purposes of the requirement in sec_542 that the deductions allowable under sec_162 relating to trade_or_business_expenses constitute fifteen per cent or more of gross_income to come within the exception to the definition of a personal_holding_company in mcnutt-boyce the tax_court reasoned that even though sec_163 specifically allows for an interest_deduction a taxpayer may also deduct interest under sec_162 if it constitutes an ordinary and necessary business_expense of the taxpayer the court observed that sec_162 and sec_163 are not inconsistent with each other are of equal dignity and to the extent interest_paid on indebtedness also meets the test of a business_expense the two sections overlap and the interest may be deducted under either but not both sections the revenue act of amended the above-referenced language in section to include deductions that are allowable only by reason of sec_162 for purposes of applying the fifteen per cent of gross_income_test see also 50_tc_583 several decisions have applied the tax court’s reasoning in mcnutt-boyce in 52_tc_971 acq c b xviii aff’d 450_f2d_850 5th cir the tax_court held that real_estate and franchise_taxes are deductible under sec_162 for purposes of computing the fifteen per cent of gross_income threshold in sec_542 citing mcnutt-boyce the court stated that although the deduction of taxes is specifically authorized by sec_164 this does not prevent a taxpayer from deducting the amount under the more general provision of sec_162 89_tc_1131 addressed whether a_trust could deduct interest on a deferred estate_tax liability under sec_212 even though sec_163 specifically provides for an interest_deduction if the interest was deductible under sec_212 the expense would qualify as a cost paid_or_incurred in connection with the administration of an estate_or_trust under sec_57 and the trust would not be subject_to the alternative_minimum_tax the service argued that the trust may not deduct the interest_expense under sec_212 since interest is specifically deductible under sec_163 the court held that the interest_expense was deductible as a_trust administration expense under sec_212 even though it also may be allowable as a deduction under sec_163 the court stated that since sec_212 is in_pari_materia with sec_162 and sec_162 and sec_163 are of equal dignity and transparently not inconsistent with each other it follows that sec_212 and sec_163 are of equal dignity and not inconsistent with each other postn-110181-08 in sum courts have allowed taxpayers to deduct interest payments as ordinary and necessary business_expenses under sec_162 in various factual contexts notwithstanding the existence of a specific provision for the deduction of interest under sec_163 the above-referenced cases therefore support a deduction under sec_162 for amounts paid_or_incurred by taxpayer for both prejudgment and post- judgment interest issue sec_172 sec_172 allows a deduction for the taxable_year an amount equal to the aggregate of the net_operating_loss carryovers to such year plus the net_operating_loss carrybacks to such year sec_172 provides that in the case of a taxpayer that has a specified_liability_loss as defined in sec_172 for a taxable_year such specified_liability_loss shall be a net_operating_loss_carryback to each of the taxable years preceding the year of such loss sec_172 f a defines a specified_liability_loss to include any amount allowable as a deduction under sec_162 or sec_165 that is attributable to i product_liability or ii expenses_incurred in investigating settling and opposing claims against the taxpayer on account of product_liability to the extent taken into account in computing the net_operating_loss for the taxable_year sec_172 provides that the term product_liability means a the liability of the taxpayer for damages on account of physical injury or emotional harm to individuals or damage to or loss of the use of property on account of any defect in any product that is manufactured leased or sold by the taxpayer but only if b such injury harm or damage arises after the taxpayer has completed or terminated operations with respect to and has relinquished possession of such product as your request for advice correctly notes the language of sec_172 mirrors that of sec_104 in defining product_liability damages as being on account of physical injury or emotional harm emphasis added sec_104 provides that gross_income does not include the amount of damages received on account of personal physical injuries or physical sickness emphasis added consequently drawing the appropriate analogies to the personal injury definition interest_paid on product_liability obligations does not arise on account of the product_liability rather it is a function of the forbearance from the use of or time value of the money involved this is demonstrated in the cases dealing with the taxability of interest payments under sec_61 a taxpayer must include interest received in gross_income similarly sec_1_61-7 of the regulations provides that as a general_rule interest postn-110181-08 received by or credited to the taxpayer constitutes gross_income and is fully taxable the regulation further lists examples of such taxable interest including interest on savings or other bank_deposits interest on a promissory note or mortgage and the interest portion of a condemnation_award see also 317_us_399 post-judgment interest refers to interest that accrues upon the judgment itself from the date of judgment until the award is paid in order to receive such interest the prevailing_party must be deprived of the use of the money during the time for which interest has been awarded courts have agreed unanimously post-judgment interest does not fall within the sec_104 exclusion see 27_bta_1339 94_tc_189 and 834_fsupp_1241 e d cal the tax_court the sixth tenth and first circuits have concluded that prejudgment_interest fails to meet the requirements for exclusion 100_tc_124 aff'd without pub opinion no 6th cir date cert_denied 513_us_963 73_f3d_1040 10th cir cert_denied 519_us_1039 99_f3d_20 1st cir forest v commissioner tcmemo_1995_377 aff'd without pub opinion 104_f3d_348 u s t c big_number 1st cir rozpad v commissioner tcmemo_1997_528 aff’d 154_f3d_1 1st cir woods v commissioner tcmemo_1998_435 and serpa v commissioner tcmemo_1998_453 in kovacs taxpayers sought to exclude statutory prejudgment_interest received on damages that were awarded to them in a wrongful_death_action the parties had agreed that the underlying damages recovery was excludable from gross_income under sec_104 the tax_court distinguished the term damages from other terms such as debt interest penalty salary and value id pincite see also wilson v commissioner tcmemo_1996_418 statutory prejudgment_interest not part of underlying condemnation_award eligible for sec_1033 treatment in brabson the court addressed whether prejudgment_interest awarded under state law as an item of damages qualifies for exclusion taxpayers brought suit to recover for personal injuries and property damage occasioned by an explosion linked to a gas leak after a jury verdict the court entered a judgment awarding taxpayers separate amounts for personal injuries for property damage and for prejudgment_interest allowed by colorado law the district_court in 859_fsupp_1360 d colo expressly disagreed with the majority views of the tax_court in kovacs that interest is not damages the court examined state judicial decisions to determine the nature of prejudgment_interest and concluded that it was an item of compensatory_damages awarded to compensate postn-110181-08 the plaintiff for the time value of the award eventually obtained against the tortfeasor allstate ins co v starke p 2d colo see also houser v eckhardt p 2d colo app prejudgment_interest is in the nature of another item of damages wholly distinct from post-judgment interest the court then reasoned that even if prejudgment_interest were otherwise taxable that fact becomes irrelevant once it is awarded as damages in a personal injury action the court also agreed with taxpayers' suggestion that because prejudgment_interest is not deductible under sec_163 midkiff v commissioner 96_tc_724 60_tc_872 aff'd per curiam 514_f2d_1209 8th cir it does not constitute interest for purposes of sec_61 agreeing that the interest is interest approach constitutes tautology the tenth circuit examined state law to determine the purposes served by an award of prejudgment_interest noting that prejudgment_interest was not available under common_law in personal injury actions and that it compensates for the lost time_value_of_money the court concluded that prejudgment_interest did not constitute damages on account of personal injury under sec_104 brabson f 3d pincite7 thus whether prejudgment_interest represents delay damages the time value of the substantive damages or opportunity_costs such interest is designed to compensate for the delay in receiving the underlying award 478_us_310 and not to compensate for the underlying injury further the personal injury does not affect the amount of prejudgment_interest recovered 515_us_323 accordingly prejudgment_interest does not constitute damages on account of personal physical injury or physical sickness and consequently fails to meet the requirements for exclusion from income under sec_104 see forest delaney and rozpad supra analogous to the service positions taken in the foregoing interest_income cases and on the basis of the weight of authority discussed above supporting those positions it is our view and advice that similarly the interest_paid on the product_liability claims involved here-whether post- or prejudgment--- is not designed to compensate for physical injury or emotional harm nor for the damage to or loss of use of property consequently the pre- and post-judgment interest are not on account of product_liability and hence are not specified liability losses and not eligible for the 10-year carryback provided for such losses under sec_172 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any questions
